Title: Election to American Philosophical Society, [14 February 1791]
From: American Philosophical Society
To: 



[Philadelphia, February 14, 1791]

To all Persons to whom These Presents shall come,
Greeting.
The American Philosophical Society held at Philadelphia for promoting useful Knowledge, desirous of advancing the Interest of the Society by associating to themselves Men of distinguished Eminence, and of conferring Marks of their Esteem upon Persons of literary Merit, have Elected The Honourable Alexander Hamilton Secretary of the United States for the Department of the Treasury. a Member of the said Philosophical Society, hereby granting unto him all the Rights of Fellowship, with all the Liberties and Privileges thereunto belonging.
In Testimony whereof the said Society have caused the Seal of their Corporation to be annexed to this Certificate, and the same to be attested by the Names of the proper Officers this fourteenth Day of February in the Year of our Lord One Thousand Seven Hundred and Ninety One.



Attested
James Hutchinson
}
Secretaries
Davd. Rittenhouse

President


R. Patterson
John Ewing
}
Vice Presidents


Sam. Magaw
William Smith


Jono Williams
Th: Jefferson


Elected 21 January 1791.

